           Case 7:18-cr-00614-KMK Document 135 Filed 06/17/20 Page 1 of 2
                                                                              Eric M. Creizman

                                                                              Direct T 212.209.4358 F 212.409.8385

                                                                              ECreizman@atllp.com




 June 17, 2020

 By ECF
 The Honorable Kenneth M. Karas
 United States District Judge
 United States District Court
 Southern District of New York
 300 Quarropas Street
 White Plains, New York 10601


 Re:         United States v. Sholem Steinberg, 18-CR-624 (KMK) (SDNY)


Dear Judge Karas:

        I represent Sholem Steinberg in the above-referenced case. On consent of the
government, I am writing to respectfully request an adjournment of Mr. Steinberg’s sentencing
to a date in September 2020 or thereafter that is convenient to the Court.

       This is Mr. Steinberg’s second request for an adjournment of his sentencing hearing. Mr.
Steinberg’s original sentencing date was scheduled for May 12, 2020. The Court granted Mr.
Steinberg’s previous motion to adjourn the sentencing hearing, on consent of the government, to
June 23, 2020. Mr. Steinberg had requested a date in late June, early July, or August because we
needed additional time to confer with Mr. Steinberg to adequately prepare his sentencing
submission in light of the difficulties caused by the coronavirus pandemic.

        We are requesting a second adjournment in light of the fact that we would need an
additional week to finalize the sentencing submission in order to submit it two weeks before the
sentencing hearing as required under the Court’s Individual Rules of Practice for Sentencing,
and, as I understand it, the Court will not likely be open to the public in early July. Given that
Mr. Steinberg would prefer to be sentenced in person and in light of the religious observances in
mid-to-late July, we respectfully request that the Court adjourn Mr. Steinberg’s sentencing to a
date in September or thereafter that is convenient to the Court.



ARMSTRONG TEASDALE    LLP                          919 THIRD AVENUE, 37TH FLOOR, NEW YORK, NY 10022-3908 T 212.209.4400
                     ArmstrongTeasdale.com
         Case 7:18-cr-00614-KMK Document 135 Filed 06/17/20 Page 2 of 2
Hon. Kenneth M. Karas
June 17, 2020
Page 2

        I thank the Court for its consideration in this matter.

        Respectfully,

        /s/ Eric M. Creizman

        Eric M. Creizman

        cc: Assistant United States Attorney Michael Maimin




ARMSTRONG TEASDALE LLP
